Case 4:17-cv-00642-KPJ Document 118 Filed 02/15/19 Page 1 of 3 PageID #: 1308




                        UNITED STATES DISTRICT COURT
                                Eastern District of Texas
                                    Sherman Division

 David Dickens, individually and on           §
 behalf of all those similarly situated       §
                 Plaintiff,                   §
                                              §
                                              §    CA No: 4:17-cv-642-ALM-KPJ
 v.                                           §
                                              §
 J. G. Wentworth Home Lending                 §    Jury Demanded
 LLC,                                         §
             Defendant                        §
                                              §

                             Status Report on Settlement

       Today, February 15, 2019, David Dickens on behalf of all plaintiffs (collectively

“Plaintiffs”) and a representative of J. G. Wentworth Home Lending LLC (“Defendant”) signed

a confidential settlement agreement (the “Settlement Agreement”). Pursuant to the terms of the

Settlement Agreement each opt-in plaintiff will execute a notice regarding the settlement and

waiver/release of his/her claims (the “Notice”). As soon as each of the Notices are received from

each of the opt-in plaintiffs the settlement documents will be filed with the Court for approval.

Plaintiffs expect this to occur within 14 days.

       Accordingly, pursuant to the Court’s Order dated January 15, 2019 (Dkt. 117) the parties

request an additional 14 days to submit the settlement for approval.




                                                  Status Report Regarding Settlement - Page | 1
Case 4:17-cv-00642-KPJ Document 118 Filed 02/15/19 Page 2 of 3 PageID #: 1309




Respectfully submitted:

                                   THE LAW OFFICE OF CHRIS R.
                                   MILTENBERGER, PLLC

                                   By: /s/ Chris R. Miltenberger
                                   Chris R. Miltenberger
                                   The Law Office of Chris R. Miltenberger
                                   1360 N. White Chapel Blvd., Suite 200
                                   Southlake, TX 76092
                                   Tel. (817) 416-5060 / Fax (817) 416-5062
                                   chris@crmlawpractice.com

                                   Jack Lewis Siegel
                                   Siegel Law Group PLLC
                                   1044 N. Central Expy., Suite 1040
                                   Dallas, TX 75231
                                   Tel. (214) 706-0834 / Fax (469) 339-0204
                                   Jack@siegellawgroup.biz

                                   Attorneys for Plaintiff David Dickens and All Opt-in
                                   Plaintiffs

                                   FOX ROTHSCHILD LLP

                                   By: /s/ Colin D. Dougherty
                                   Colin D. Dougherty
                                   Jonathan D. Christman
                                   Fox Rothschild LLP
                                   10 Sentry Parkway, Suite 200
                                   Blue Bell, PA 19422-3001
                                   Tel. (610) 397-6500 / Fax (610) 397-0450
                                   cdougherty@foxrothschild.com
                                   jchristman@foxrothschild.com

                                   David Grant Crooks
                                   Fox Rothschild LLP
                                   Texas State Bar No. 24028168
                                   Two Lincoln Centre
                                   5420 LBJ Freeway, Suite 1200
                                   Dallas, TX 75240
                                   Tel. (972) 991-0889 / Fax (972) 404-0516
                                   dcrooks@foxrothschild.com




                                      Status Report Regarding Settlement - Page | 2
Case 4:17-cv-00642-KPJ Document 118 Filed 02/15/19 Page 3 of 3 PageID #: 1310




                                            Brian A. Berkley
                                            Fox Rothschild LLP
                                            2000 Market Street, 20th Floor
                                            Philadelphia, PA 19103-3222
                                            Tel. (215) 299-2000 / Fax (215) 299-2150
                                            bberkley@foxrothschild.com

                                            Attorneys for Defendant J.G. Wentworth Home
                                            Lending, LLC



                                    Certificate of Service

      The undersigned certifies that the foregoing document was filed electronically through the
Court’s CM/ECF system in compliance with the Local Rules.


                                      By:     /s/ Chris R. Miltenberger

                                              Chris R. Miltenberger




                                               Status Report Regarding Settlement - Page | 3
